DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2022 has been entered.

Response to Amendment
	The amendment filed on 2/17/2022 has been entered.  Claims 1-19 and 23-24 are pending in the application.  Claims 20-22 have been cancelled.  The amendments to the claims overcome each and every objection previously set forth in the Final Office Action mailed on 11/18/2021.

Claim Objections
Claims 23-24 are objected to because of the following informalities:  
-Claim 23, line 2: please correct “is spaced apart from the spaced apart from” to “is spaced apart from”
-Claim 24, line 2: please correct “the valve” to “the valve member”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-8, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atkinson et al. (US 5,992,462 A).
Regarding claim 1, Atkinson discloses a check valve (check valve 10, see Figs. 1-3), comprising:
an upper housing (base portion 12) defining an inlet (fluid inlet 16) of the check valve (check valve 10);
a lower housing (cap portion 14) defining an outlet (fluid outlet 18) of the check valve (check valve 10);
a cavity (upstream chamber 26 and downstream chamber 64) interposed between and defined by the upper (base portion 12) and lower (cap portion 14) housings for fluidly connecting the inlet (fluid inlet 16) and the outlet (fluid outlet 18); and
a valve member (valve member 20) mounted in the cavity (upstream/downstream chambers 26/64) to selectively permit fluid flow in a first direction (from fluid inlet 16 to fluid outlet 18, see col. 4 lines 30-40), and prevent fluid backflow in a second direction (from fluid outlet 18 to fluid inlet 16, see col. 4 line 65 — col. 5 line 7) opposite to the first direction (from fluid inlet 16 to fluid outlet 18), the valve member (valve member 20) comprising a valve body (body of valve member 20) and a valve stem portion (protrusions 80 and 82) extending axially through opposing surfaces (sides 74 and 76) of the valve body (body of valve member 20) along a central axis (central axis 78) of the valve body (body of valve member 20) (see Fig. 7), wherein an entire outer circumferential perimeter (circumferential edge of valve member 20) of the valve body (body of valve member 20) is spaced apart from an entire inner peripheral surface (surface 48) of the cavity (upstream/downstream chambers 26/64) when an upstream pressure is applied to the valve member (valve member 20) and when a downstream pressure is applied to the valve member (valve member 20) (see Fig. 2, col. 3 lines 16-25 and col. 4 lines 30-40, valve member 20 does not contact inner surface 48 due to tabs 46 and gaps 50).

Regarding claim 5, Atkinson discloses the check valve of claim 1, wherein:
the lower housing (cap portion 14) comprises a support portion (valve support 66) disposed in the cavity (upstream/downstream chambers 26/64) at a central portion thereof (see Fig. 2-3), a central axis of the support portion (valve support 66) being aligned with a central axis of the check valve (check valve 10) (see Fig. 3); and
the valve member (valve member 20) is configured to be mounted and supported on the support portion (valve support 66) (see Fig. 2-3, col. 4 lines 1-11).

Regarding claim 6, Atkinson discloses the check valve of claim 1, wherein:
the upper housing (base portion 12) comprises an internal surface and an external surface, the internal surface including an upstream internal surface and a downstream internal surface (see annotated Fig. 2 below); and
the downstream internal surface of the upper housing (base portion 12) includes a projection extending into the cavity (upstream/downstream chambers 26/64), the projection being circularly disposed about a central axis of the valve member (valve member 20). 

    PNG
    media_image1.png
    856
    753
    media_image1.png
    Greyscale


Regarding claim 7, Atkinson discloses the check valve of claim 6, wherein: a sealing surface (engaging edge 44) is defined at a distal end of the projection (see annotated Fig. 2 above); and in a closed state (see Fig. 2), the valve member (valve member 20) is configured to contact the sealing surface (engaging edge 44) to limit fluid flow past the sealing surface (engaging edge 44) (see col. 4 lines 1-11). 

Regarding claim 8, Atkinson discloses the check valve of claim 7, wherein:
when the upstream pressure is applied to the valve member (valve member 20), the valve member (valve member 20) is configured to deflect away from the sealing surface (engaging surface 44) to fluidly communicate the inlet (fluid inlet 16) and the cavity (upstream/downstream chambers 26/64) (see col. 4 lines 30-40); and
when the downstream pressure is applied to the valve member (valve member 20), the valve member (valve member 20) is configured to deflect towards the sealing surface (engaging edge 44) to block the fluid communication between the inlet (fluid inlet 16) and the cavity (upstream/downstream chambers 26/64), and restrict backflow of the fluid from the outlet (fluid outlet 18) to the inlet (fluid inlet 16) (see col. 4 lines 1-11, col. 4 line 65 — col. 5 line 7).

Regarding claim 24, Atkinson discloses the check valve of claim 1, wherein a fluid flow path extends between the outer circumferential perimeter (circumferential edge of valve member 20) of the valve (valve member 20) and the inner peripheral surface (surface 48) of the cavity (upstream/downstream chambers 26/64) (see col. 4 lines 30-40).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Atkinson et al. (US 5,992,462 A), as applied to claim 1 above, in view of Brignola (US 4,244,378 A).
Regarding claim 2, Atkinson discloses the check valve of claim 1. However, Atkinson fails to state a plurality of feet extending longitudinally from the outer circumferential perimeter of the valve body.
Brignola teaches a check valve (see Fig. 4-7) having a plurality of feet (legs 42) extending longitudinally from an outer circumferential perimeter of the valve body (valve element 28). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the check valve of Atkinson to include the plurality of feet of Brignola on the top surface 76 of Atkinson in order for the feet to aid in pressing the valve of Atkinson against the sealing surface to maintain a good sealing engagement (see Brignola col. 5 lines 26-33).

Regarding claim 3, modified Atkinson teaches the check valve of claim 2 substantially as claimed, wherein Brignola further teaches that adjacent pairs of the plurality of feet (legs 42 of Brignola incorporated onto surface 76 of Atkinson — see modifications to claim 2 above) each define a recessed flow portion through which fluid entering the cavity (upstream/downstream chambers 26/64 of Atkinson) flows from the upper housing (base portion 12) into the lower housing (cap portion 14) (as shown in Fig. 5 of Brignola).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Atkinson et al. (US 5,992,462 A), as applied to claim 1 above, in view of Carmody et al. (US 2015/0352349 A1).
Regarding claim 4, Atkinson discloses the check valve of claim 1. However, Atkinson fails to state a filter member coupled to an inner surface of the upper housing, the filter member being disposed upstream of the valve member.
Carmody teaches a check valve (see Fig. 3-4) further comprising a filter member (filter medium 102) coupled to an inner surface (bore 64) of the upper housing ( entrance housing section 60), the filter member (filter medium 102) being disposed upstream of the valve member (elastomeric membrane 80). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the check valve of Atkinson with the upstream filter of Carmody in order to prevent contaminants from interfering with the sealing of the check valve (see Carmody par. [0008]).

Claims 9, 16-19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Buiser et al. (US 2012/0256114 A1) in view of Heller (CH 524090 A).
Regarding claim 9, Buiser discloses a check valve (valve 300, see Fig. 2b and 3b), comprising:
an upper housing (valve housing portion 220) defining an inlet (inlet at top of valve housing portion 220, see Fig. 3d) of the check valve (valve 300);
a lower housing (valve housing portion 210) axially coupled to the upper housing (valve housing portion 220) and comprising an outlet (outlet at bottom of valve housing portion 210, see Fig. 3d) of the check valve (valve 300);
a cavity (space for fluid flow between valve housing portions 220 and 210, see annotated Fig. 3d below) interposed between and defined by the upper (valve housing portion 220) and lower (valve housing portion 210) housings for fluidly connecting the inlet (inlet at top of valve housing portion 220, see Fig. 3d) and the outlet (outlet at bottom of valve housing portion 210, see Fig. 3d); and
a flexible valve member (flexible membrane 100, see Fig. 2b) mounted in the cavity (space for fluid flow between valve housing portions 220 and 210, see Fig. 3d, note: flexible membrane 100 of Fig. 2b is used in valve 300 of Fig. 3d) to selectively permit fluid flow in a first direction (from inlet at top of valve housing portion 220 to outlet at bottom of valve housing portion 210, slit 110 is opened when no force is applied to edge regions 130, see par. [0020]), and prevent fluid backflow in a second direction (from outlet at bottom of valve housing portion 210 to inlet at top of valve housing portion 220, slit 110 is closed when force is applied to edge regions 130, see par. [0020]) opposite to the first direction (from inlet at top of valve housing portion 220 to outlet at bottom of valve housing portion 210), the flexible valve member (flexible membrane 100, see Fig. 2b) comprising a body (body of flexible membrane 100) having an outer circumferential perimeter and a plurality of longitudinally extending feet (edge regions 130) extending from upper and lower surfaces of the body (body of flexible membrane 100) and forming at least a portion of the outer circumferential perimeter of the body (body of flexible membrane 100) (see Fig. 2b), wherein, in a first position of the flexible valve member (flexible membrane 100), a central axis of the flexible valve member (flexible membrane 100) is axially aligned with a central longitudinal axis of the check valve (valve 300) (see Fig. 3d). 
However, Buiser fails to explicitly state wherein in a second position of the flexible valve member, the flexible valve is laterally displaced such that the central axis of the flexible valve member is misaligned with the central longitudinal axis of the check valve.  
Heller teaches a check valve (see Figs. 1-3) wherein, in a second position (strong pressure surges coming from connection 4) of the flexible valve member (non-return valve 6), the flexible valve (non-return valve 6) is laterally displaced such that the central axis of the flexible valve member (non-return valve 6) is misaligned with the central longitudinal axis of the check valve (non-return valve 6) (see provided translation of Heller page 3 lines 115-119, wherein Heller teaches that strong pressure surges coming from connection 4 can radially displace non-return valve 6 (i.e. cause the central axis of non-return valve 6 to be misaligned), and stiffeners 13 prevent the non-return valve from getting fully jammed in the valve chamber 5 below and around seat 8).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the check valve of Buiser to include a misaligned position of the valve member as taught by Heller in order to accommodate stiffeners that ensure that the valve member does not get jammed in the valve chamber even in extreme pressure situations (see provided translation of Heller page 3 lines 115-119).

    PNG
    media_image2.png
    448
    681
    media_image2.png
    Greyscale


Regarding claim 16, modified Buiser teaches the check valve of claim 9 substantially as claimed. However, modified Buiser fails to state that each of the longitudinally extending feet comprises at least one curved friction rib extending radially outward from an outer surface of a respective longitudinally extending foot of the plurality of longitudinally extending feet.
Heller teaches a check valve comprising at least one curved friction rib (stiffeners 13) extending radially outward from an outer surface of the outer circumferential edge of the body (see Fig. 3). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify each of the longitudinally extending feet (which already define the outer circumferential edge of the body) of modified Buiser with the at least one curved friction rib of Heller in order to guide the check valve with its axial movements within the cavity (see translation of Heller page 3 lines 100-112).

Regarding claim 17, modified Buiser teaches the check valve of claim 16 substantially as claimed.  Buiser further teaches that when a central axis of the valve member (flexible membrane 100, see Fig. 2b) is misaligned with the central longitudinal axis of the check valve (see Fig. 3d) such that the valve member (flexible membrane 100, see Fig. 2b) contacts an internal surface of the upper housing (valve housing portion 220) and the check valve is in a closed state (Fig. 3d), a surface area of contact of the valve member (flexible membrane 100, see Fig. 2b) with the internal surface of the upper housing (valve housing portion 220) is limited to a surface area of the at least one friction rib (stiffener 13 of Heller - see modifications of claim 16 in view of Heller above) contacting the internal surface.

Regarding claim 18, modified Buiser teaches the check valve of claim 17 substantially as claimed.  Heller further teaches that the at least one friction rib (stiffener 13 of Heller - see modifications of claim 16 in view of Heller above) contacting the internal surface of the upper housing comprises a maximum of two friction ribs (note: due to only having 2 feet (Buiser Fig. 2b) upon which there could be curved friction ribs (Heller stiffener 13), any misalignment of the valve member (Buiser flexible membrane 100) would show only one of the curved friction ribs in contact with the internal surface).

Regarding claim 19, modified Buiser teaches the check valve of claim 16 substantially as claimed.  Buiser further teaches that when a central axis of the valve member (flexible membrane 100, Fig. 2b) is misaligned with the central longitudinal axis of the check valve (Fig. 3d) such that the valve member (flexible membrane 100, Fig. 2b) contacts an internal surface of the upper housing (valve housing portion 220) and the check valve is in an open state with fluid flowing from the inlet (inlet at top of valve housing portion 220, Fig. 3d) towards the outlet (outlet at bottom of valve housing portion 210, Fig. 3d), the curved friction ribs (stiffeners 13 of Heller - see modifications of claim 16 in view of Heller above) are displaced to follow a radial curved trajectory path away from the internal surface of the curved rib (stiffeners 13 of Heller - see modifications of claim 16 in view of Heller above) to further separate the valve (flexible membrane 100, see Fig. 2b) from the internal surface of the upper housing (note: the Examiner interprets this to mean that the curved ribs (stiffeners 13 of Heller) would be pointing upward and away from the outlet to aid in the deflection toward the outlet).

Regarding claim 23, modified Buiser teaches the check valve of claim 9 substantially as claimed.  Buiser further teaches wherein the entire outer circumferential perimeter of the body (body of flexible membrane 100) is spaced apart from an inner peripheral surface of the cavity (space for fluid flow between valve housing portions 220 and 210) when the flexible valve member (flexible membrane 100) is in the first and second positions (see Fig. 3d, the circumferential perimeter of flexible membrane 100 is separated from the cavity by pinch surfaces 212/213).

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Buiser et al. (US 2012/0256114 A1) in view of Heller (CH 524090 A), as applied to claim 9 above, further in view of Carmody et al. (US 2015/03522349 A1).
Regarding claim 10, modified Buiser teaches the check valve of claim 9 substantially as claimed.  Buiser further teaches wherein:
the upper housing (valve housing portion 220) comprises an internal surface and an external surface (see annotated Fig. 3d above), the internal surface including an upstream internal surface and a downstream internal surface (see annotated Fig. 3d above).
However, Buiser fails to state that the upstream internal surface comprises a plurality of longitudinally extending ribs, the longitudinally extending ribs being radially spaced apart on the upstream internal surface about a central longitudinal axis of the check valve, and protruding radially inward from the upstream internal surface.
Carmody teaches a check valve (see Fig. 8-9) wherein the upstream internal surface comprises a plurality of longitudinally extending ribs (elements 120 of grid 116), the longitudinally extending ribs being radially spaced apart on the upstream internal surface about a central longitudinal axis of the check valve (see Fig. 8-9), and protruding radially inward from the upstream internal surface (see Fig. 8-9). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the upstream internal surface of modified Buiser with the ribs of Carmody in order to allow for the application of a filter medium which prevents contaminants from interfering with sealing of the check valve (see Carmody paragraph [0008]).

Regarding claim 11, modified Buiser teaches the check valve of claim 10 substantially as claimed. However, modified Buiser as modified above fails to state a filter member mounted in the upper housing and disposed between the longitudinally extending ribs and the flexible valve member.
Carmody further teaches a filter member (filter medium 102) mounted in the upper housing (entrance housing section 60) and disposed between the longitudinally extending ribs (elements 120 of grid 116) and the flexible valve member (elastomeric membrane 80). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper housing of modified Buiser with the filter member of Carmody in order to prevent contaminants from interfering with sealing of the check valve (see Carmody par. [0008]).

Regarding claim 12, modified Buiser teaches the check valve of claim 11 substantially as claimed.  Carmody further teaches that the filter member (filter medium 102 of Carmody — see modifications to claim 11 in view of Carmody above) is positioned spaced apart from and disposed with a gap between the filter member (filter medium 102 of Carmody) and distal ends of the longitudinally extending ribs (elements 120 of grid 116 of Carmody — see modifications of claim 10 in view of Carmody above) to maximize surface area for fluid flow from the inlet to the cavity (cavity 76 of Carmody).

Regarding claim 13, modified Buiser teaches the check valve of claim 11 substantially as claimed, wherein Buiser further teaches that:
the downstream internal surface (see annotated Fig. 3d of Buiser above) of the upper housing includes a projection (see annotated Fig. 3d of Buiser above) extending into the cavity (see annotated Fig. 3d of Buiser above), the projection (see annotated Fig. 3d of Buiser above) being circularly disposed about the central axis of the flexible valve member (flexible membrane 100, see Fig. 2b), and a distal end of the projection (see annotated Fig. 3d of Buiser above) defining a sealing surface (see annotated Fig. 3d of Buiser above); and
in a closed state (see Fig. 3d), the valve member (flexible membrane 100, see Fig. 2b) is configured to contact the sealing surface (see annotated Fig. 3d of Buiser above) to limit fluid flow past the sealing surface (see annotated Fig. 3d of Buiser above) (see Fig. 3d, slit 110 is closed when force is applied to feet 130, see par. [0020]).

Regarding claim 14, modified Buiser teaches the check valve of claim 13 substantially as claimed, wherein Buiser further teaches that:
when a downstream pressure is applied to the valve member (flexible membrane 100, see Fig. 2b), the valve member (flexible membrane 100, see Fig. 2b) is configured to deflect towards the sealing surface (see annotated Fig. 3d of Buiser above) to block fluid communication between the inlet (inlet at top of valve housing portion 220, see Fig. 3d) and the cavity (see annotated Fig. 3d of Buiser above), and restrict backflow of the fluid from the outlet (outlet at bottom of valve housing portion 210, see Fig. 3d) to the inlet (inlet at top of valve housing portion 220, see Fig. 3d) (slit 110 is closed when force is applied to feet 130, see par. [0020]).
However, modified Buiser as modified above fails to explicitly state that the longitudinally extending ribs are configured to support the valve member and to limit an extent to which the valve member stretches the filter member when the valve member is subjected to excessive back pressure.
Carmody further teaches that the longitudinally extending ribs (elements 120 of grid 116) are configured to support the valve member (elastic membrane 80) and to limit an extent to which the valve member (elastomeric membrane 80) stretches the filter member (filter medium 102) when the valve member (elastomeric membrane 80) is subjected to excessive back pressure (note: valve member 80 would not be able to deflect past ribs or filter even with excessive back pressure due to valve seal 86 of filter component 124). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the check valve of modified Buiser with the longitudinally extending ribs of Carmody in order to allow for the application of a filter medium which prevents contaminants from interfering with sealing of the check valve (see Carmody paragraph [0008]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Buiser et al. (US 2012/0256114 A1) in view of Heller (CH 524090 A), as applied to claim 9 above, further in view of Atkinson et al. (US 5,992,462 A).
Regarding claim 15, modified Buiser teaches the check valve of claim 9 substantially as claimed.  Buiser further teaches wherein the valve member (flexible membrane 100, see Fig. 2b) comprises a valve body (body of flexible membrane 100, see Fig. 2b). 
However, Buiser fails to state that the valve member comprises a stem portion extending through a central axis of the valve body for supporting the valve member in the lower housing.
Atkinson teaches a check valve (see Fig. 1-3) wherein the valve member (valve member 20) comprises a stem portion (protrusions 80/82 and valve supports 30/66) extending through a central axis of the valve body (body of valve member 20) for supporting the valve member (valve member 20) in the lower housing (cap portion 14). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the valve body of modified Buiser with the stem portion of Atkinson in order to aid in properly positioning the valve member in contact with the sealing surface (see Atkinson col. 4 lines 55-64).

Response to Arguments
Applicant's arguments with respect to claim 1 have been fully considered but they are not persuasive.  Applicant argues that Atkinson does not teach that “an entire outer circumferential perimeter of the valve body is spaced apart from an entire inner peripheral surface of the cavity when an upstream pressure is applied to the valve member and when a downstream pressure is applied to the valve member” as recited in claim 1.  However, as described in the rejection of claim 1 above, the Examiner interprets that the inner surface 48 of Atkinson (see Atkinson Fig. 2) reads on the claimed “entire inner peripheral surface of the cavity”.  When fluid flows from inlet 16 to outlet 18, the valve member 20 would rise upward toward outlet 18.  Valve member 20 has a smaller diameter than the diameter of inner surface 48 (see Atkinson Figs. 2-3), so the outer circumference of valve member 20 wouldn’t contact inner surface 48 when the valve member 20 is risen upward toward outlet 18.  When fluid flows in the opposite direction from outlet 18 to inlet 16, valve member 20 is pressed downward toward inlet 16 as shown in Atkinson Figs. 2-3.  The outer circumference of valve member 20 still does not contact inner surface 48 when the valve member 20 is pressed downward toward inlet 16 due to the tabs 46 physically separating valve member 20 from inner surface 48.  Therefore, the outer circumference of valve member 20 does not contact anywhere on inner surface 48 when downstream or upstream pressure is applied to the valve member 20.
Applicant’s arguments with respect to claim 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783